221 N.W.2d 125 (1974)
STATE of Minnesota, on behalf of Joyce BARRETT, Respondent,
v.
Emil KORBEL, Appellant.
No. 44571.
Supreme Court of Minnesota.
August 2, 1974.
Emil Korbel, pro se.
Warren Spannaus, Atty Gen., Gary W. Flakne, County Atty., Theodore R. Rix, Vernon E. Bergstrom, and Michael McGlennen, Asst. County Attys., Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
This is a pro se appeal by a defendant in a paternity proceeding under Minn.St.1969, § 257.19. Defendant, who was found by a jury to be the father of complainant's child, contends, among other things, that he was denied his right to a speedy trial, that the prosecutor acted improperly, that the complainant's testimony lacked credibility, and that the verdict was unsupported by the evidence. However, defendant has failed to comply with the Rules of Civil Appellate Procedure, specifically Rule 110.02 (with respect to a transcript of the proceedings) and Rule 128 (dealing with the contents of an appellate brief). Since defendant is a nonlawyer acting as attorney pro se, we might be inclined to disregard defendant's failure to file a proper brief, but as we indicated in Noltimier v. Noltimier, 280 Minn. 28, 157 N.W.2d 530 (1968), we cannot as easily disregard an appellant's failure to provide an adequate record because without an adequate record there is no way we can review a case. Moreover, defendant was found to be the father after a jury trial. Upon careful consideration, we have decided that defendant's appeal should be dismissed.
Appeal dismissed.
SCOTT, J., took no part in the consideration or decision of this case.